DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 9 – 12, 14, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9 – 12, 14, 16, 19, and 20 of U.S. Patent No. 11,233,746. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of Application No. 17/645,411 discloses the claimed features of “transmitting, by a network device, traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is greater than the first threshold; obtaining, by the network device, a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determining, by the network device, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is determined by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; marking, by the network device, a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queueing the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and sending, by the network device to a receiving device, the marked packet when the marked packet is dequeued from the queue” which are similarly recited in independent claim 1 of U.S. Patent No. 11,233,746.
For example, claim 1 of Application No. 17/645,411 is a broader claim by including the underlined claimed features of “the second threshold is greater than the first threshold” when compared to claim 1 of U.S. Patent No. 11,233,746 which recites “the second threshold is equal to a sum of the first threshold and a first fixed value”.
Plus, independent claim 11 Application No. 17/645,411 discloses the claimed features of “transmit traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is greater than the first threshold; wherein the processor is configured to: obtain a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determine, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is determined by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; and mark a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queue the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and wherein the network interface is configured to: send, to a receiving device, the marked packet when the marked packet is dequeued from the queue” which are similarly recited in independent claim 11 of U.S. Patent No. 11,233,746.
Furthermore, claim 11 of Application No. 17/645,411 is a broader claim by including the underlined claimed features of “the second threshold is greater than the first threshold” when compared to claim 11 of U.S. Patent No. 11,233,746 which recites “the second threshold is equal to a sum of the first threshold and a first fixed value”.

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,233,746 in view of Janarthanan et al. (US Patent No. 8,004,976).
	Claims 1 and 11 of U.S. Patent No. 11,233,746 do not disclose the claimed features as recited in claims 8 and 18 of Application No. 17/645,411.  
 	Regarding claim 8, Janarthanan discloses wherein the network device is a router or a switch (see Fig. 1, Fig. 2, switch 24).
	Regarding claim 18, Janarthanan discloses wherein the network device is a router or a switch (see Fig. 1, Fig. 2, switch 24).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 11,233,746, and have the features, as taught by Janarthanan, to adjust different threshold values in order to achieve a desired amount of congestion control and/or congestion prevention, as discussed by Janarthanan (col. 2 lines 5 - 10).

The mappings of the claims between Application No. 17/645,411 and U.S. Patent No. 11,233,746 are shown in the Table below.

Claims from Application No. 17/645,411
Claims from U.S. Patent No. 11,233,746

1. A method, comprising: transmitting, by a network device, traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is greater than the first threshold; obtaining, by the network device, a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determining, by the network device, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is determined by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; marking, by the network device, a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queueing the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and sending, by the network device to a receiving device, the marked packet when the marked packet is dequeued from the queue.

2. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: when the difference is greater than the target increase value, determining the third threshold to be equal to the second threshold.

4. The method according to claim 3, wherein the third threshold is equal to the first threshold.

6. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: when the difference is less than a target decrease value and less than the target increase value, determining the third threshold to be a product of the second threshold and a ratio of the second average traffic load to the first average traffic load.

9. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: calculating a comparison threshold based on a fourth average traffic load of the queue in a fourth period and the target increase value, where the second period comprises the fourth period; and determining the third threshold based on a smaller value between the comparison threshold and the second threshold.

10. The method according to claim 9, where the comparison threshold is a product of the fourth average traffic load and a predetermined value.

11. A network device, comprising: a processor; and a network interface, configured to: transmit traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is greater than the first threshold; wherein the processor is configured to: obtain a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determine, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is determined by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; and mark a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queue the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and wherein the network interface is configured to: send, to a receiving device, the marked packet when the marked packet is dequeued from the queue.

12. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: when the difference is greater than the target increase value, determine the third threshold to be equal to the second threshold.

14. The network device according to claim 13, wherein the third threshold is equal to the first threshold.

16. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: when the difference is less than a target decrease value and less than the target increase value, determine the third threshold to be a product of the second threshold and a ratio of the second average traffic load to the first average traffic load.

19. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: calculate a comparison threshold based on a fourth average traffic load of the queue in a fourth period and the target increase value, where the second period comprises the fourth period; and determine the third threshold based on a smaller value between the comparison threshold and the second threshold.

20. The network device according to claim 19, wherein the comparison threshold is a product of the fourth average traffic load and a predetermined value.


1. A method, comprising: transmitting, by a network device, traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is equal to a sum of the first threshold and a first fixed value; obtaining, by the network device, a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determining, by the network device, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is obtained by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; marking, by the network device, a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queueing the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and sending, by the network device to a receiving device, the marked packet when the marked packet is dequeued from the queue.

2. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: when the difference is greater than the target increase value, determining the third threshold to be equal to the second threshold.

4. The method according to claim 3, wherein the third threshold is equal to the first threshold.

6. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: when the difference is less than a target decrease value and less than the target increase value, determining the third threshold to be a product of the second threshold and a ratio of the second average traffic load to the first average traffic load.

9. The method according to claim 1, wherein determining the third threshold based on the difference and the target increase value comprises: calculating a comparison threshold based on a fourth average traffic load of the queue in a fourth period and the target increase value, where the second period comprises the fourth period; and determining the third threshold based on a smaller value between the comparison threshold and the second threshold.

10. The method according to claim 9, where the comparison threshold is a product of the fourth average traffic load and a predetermined value.

11. A network device, comprising: a processor; and a network interface, configured to: transmit traffic in a first period and a second period, wherein the traffic is transmitted based on a first threshold in the first period and based on a second threshold in the second period, the first period is earlier than the second period, and the second threshold is equal to a sum of the first threshold and a first fixed value; wherein the processor is configured to: obtain a first average traffic load of a queue in the first period and a second average traffic load of the queue in the second period; determine, when the second period ends, a third threshold based on a difference and a target increase value, wherein the difference is obtained by subtracting the first average traffic load from the second average traffic load, and the target increase value is greater than zero; and mark a received packet when a quantity of packets buffered in the queue is greater than the third threshold, and queue the marked packet in the queue, wherein the marked packet indicates that congestion occurs; and wherein the network interface is configured to: send, to a receiving device, the marked packet when the marked packet is dequeued from the queue.

12. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: when the difference is greater than the target increase value, determine the third threshold to be equal to the second threshold.

14. The network device according to claim 13, wherein the third threshold is equal to the first threshold.

16. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: when the difference is less than a target decrease value and less than the target increase value, determine the third threshold to be a product of the second threshold and a ratio of the second average traffic load to the first average traffic load.

19. The network device according to claim 11, wherein the processor being configured to determine the third threshold based on the difference and the target increase value comprises the processor being configured to: calculate a comparison threshold based on a fourth average traffic load of the queue in a fourth period and the target increase value, where the second period comprises the fourth period; and determine the third threshold based on a smaller value between the comparison threshold and the second threshold.

20. The network device according to claim 19, wherein the comparison threshold is a product of the fourth average traffic load and a predetermined value.




Allowable Subject Matter
The IDS filed 12/21/2021, 6/8/2022, and 10/21/2022 are entered.
According to a prior art search on the claimed invention, Janarthanan et al. (US Patent No. 8,004,976) disclose a system for monitoring congestion at processors includes queues and a congestion monitor. The queues receive packets, and each queue is associated with a processor. For each queue, the congestion monitor establishes whether a time-averaged occupancy of a queue exceeds a time-averaged occupancy threshold. The congestion monitor provides a notification to the processor that is sending the traffic if the time-averaged occupancy exceeds the time-averaged occupancy threshold (col. 1 lines 40 - 50).  Plus, the time-averaged occupancy may take into account whether the number of packets in a queue exceeds a predetermined threshold. In the embodiment, the congestion monitor determines the frequency of excess packets events at a queue, where an excess packets event occurs when the number of packets exceeds a number of packets threshold. The congestion monitor then determines whether the frequency of excess packets events exceeds a frequency threshold (col. 1 lines 60 – 67 + col. 2 lines 1 - 2). 
Lautenschlaeger (US Pub. No. 2016/0261512) discloses a method for controlling buffering of packets in a communication network. The method comprises to store packets of one or more packet flows in a queue of a buffer, to set a threshold on the queue and to determine whether the queue exceeds the threshold. If the queue exceeds the threshold, a congestion notification is provided on a first packet of the queue which causes the exceeding of the threshold and a timeout interval is started. Until expiry of the timeout interval, any threshold violation is ignored. This means, even if it is determined that further packets of the queue cause the queue to exceed the threshold, a congestion notification on these "exceeding" or "excess causing" packets is not provided (paragraph 0008).
Gallagher et al. (US Pub. No. 2013/0159567) illustrate Figs. 4A and 4B to show device 104a for communicating traffic to device 104c during different time intervals T1 to T10 where the buffer in device 104a may contain buffered traffic associated to a first threshold 402 and a second threshold 404 for exchanging messages to device 104c (para. 0029 - 0035).
However, the cited prior arts, taken alone or in combination, fail to disclose the claimed features as recited in independent claims 1 and 11 when considering each claim individually as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473